DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on 9/8/20 cancels claims 1-7, presents claims 8-12 indicated as (withdrawn) and presents new claims 13-23. Previously presented claims 1-7 were directed to the elected invention per the restriction mailed 11/30/18.  All claims in the instant RCE are directed to the non-elected invention.  The instant RCE is actually a divisional case and should have been filed as such.  In any event, the instant RCE will be examined in the interest of compact prosecution.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for an adduct polymer of formula (I) and a carbon allotrope containing functional groups, selected from the group consisting of: hydroxyl, epoxy; aldehydes, ketones, carboxylic acids, amines, amides, nitriles, diazonium salts, imines, sulfides, disulfides, mercaptans, sulfones, and sulfonic groups and does not reasonably provide enablement for derivatives of a carbon allotrope being used in the adduct. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and


In the instant case
The nature of the invention
The nature of the invention is an adduct of a polymer of formula (I) and a carbon allotrope containing functional groups, selected from the group consisting of: hydroxyl, epoxy; aldehydes, ketones, carboxylic acids, amines, amides, nitriles, diazonium salts, imines, sulfides, disulfides, mercaptans, sulfones, and sulfonic groups.

The state of the prior art and the predictability or lack thereof in the art
It is the state of the prior art that the term “derivative” found in the claims is defined as a compound, usually organic obtained from another compound by a simple chemical process or an organic compound containing a structural radical similar to that from which it is derived (Hackh’s chemical dictionary, 1972). Since the compounds as claimed are reported to be novel, there should not be any prior art that discloses such compounds or preparation of such compounds.
The existence of these obstacles establishes that one of ordinary skill in the art would not know what chemical structures are encompassed by the term “derivative.” In the instant case, the specification does not provide guidance as to how one skilled in the art would ascertain what would be considered an appropriate substitution to make for a “derivative.”

The amount of direction or guidance present and the presence or absence
of working examples

The specification does not provide working examples in which carbon allotrope or its derivatives are synthesized. It does not provide direction for the preparation of the wide variety of derivatives of carbon allotrope.
Since the chemical moieties encompassed by these terms are variable in reactivity, it cannot be said with absolute certainty such compound can be prepared or obtained through the same route as carbon allotrope containing functional groups, selected from the group consisting of: hydroxyl, epoxy; aldehydes, ketones, carboxylic acids, amines, amides, nitriles, diazonium salts, imines, sulfides, disulfides, mercaptans, sulfones, and sulfonic groups.

The breadth of the claims
The breadth of the claims is broader than the disclosure, specifically, the instant claims include an adduct of polymer of formula | and a carbon allotrope or a “derivative” thereof. Thus, multiple derivatives of carbon allotrope or its derivatives and chemical reactivity are encompassed by the instant claims. However, the specification only provides evidence for carbon allotrope containing functional groups, selected from the group consisting of: hydroxyl, epoxy; aldehydes, ketones, carboxylic acids, amines, amides, nitriles, diazonium salts, imines, sulfides, disulfides, mercaptans, sulfones, and sulfonic groups and does not provide many specific examples of the derivatives of carbon allotrope or its derivatives that can have the following:                                           

-functional groups containing carbonyl, preferably aldehydes, ketones, carboxylic acids;
- functional groups containing nitrogen atoms, preferably amines, amides, nitriles, diazonium salts, imines;
- functional groups containing sulfur atoms, preferably sulfides, disulfides, mercaptans, sulfones, and sulfonic groups. 

The only specific examples are graphite oxide or graphene oxide (see page 17 of the specification).
The quantity of experimentation needed and the level of the skill in the art
While the level of the skill in the pharmaceutical art is high, the quantity of experimentation needed is undue experimentation. One of skill in the art would need to prepare carbon allotrope or its derivatives with both similar and different structural radicals without any direction as to what structural radical is needed and how different the derivatives can be from a carbon allotrope.
The level of skill in the art is high without showing or guidance as to how to make derivatives of carbon allotrope it would require undue experimentation to figure out the starting materials, solvents, temperatures and reaction times that would provide derivatives of carbon allotrope.
In consideration of each of the 8 factors, it is apparent that undue experimentation because of variability in prediction of outcome that is not addressed by 
To overcome this rejection, Applicant should delete the term “or its derivative" in claim 12 and amend claim 12 to include the subject matter of claim 16 & 17.
Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8-23 are indefinite for the reasons set forth in the rejection over 35 USC 112 first paragraph.  The scope of the term “derivative” is not defined.
Claims 8-12 and 23 are indefinite in that they depend from a canceled claim and appear redundant.
The use of the term “preferably” in claims 10 & 15 is indefinite.
The term “solfinici” in claims 10 & 15 appears to be a typographical error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/           Primary Examiner, Art Unit 1762